DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 16 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reference D1 US 2015/0300580 A1.
See International Searching Authority, Form PCT/ISA/237.
Regarding claims 1, 19, 20 and 21, Reference D1 discloses an illumination device [100] comprising a solar panel [paragraph 0053, solar cell, implicitly disclosing therein], a light source [170], a battery [180] configured to 4store energy generated by the solar panel and to power the light source [paragraph 0053], and a 5nonimaging light guide [200] which collimates (and diffuses) [paragraph 0029, figure 6B] light emitted by the light source (figures 1-6).
Regarding claim 2, Reference D1 discloses 7the nonimaging light guide collimates and 8diffuses light emitted by the light source (figure 6).
Regarding claim 3, Reference D1 discloses 10the nonimaging light guide is generally 11frusto-conical in shape (figures 3, 5 and 6).
Regarding claim 4, Reference D1 discloses13 the nonimaging light guide has a shape 14which comprises two or more conical frusta (figures 3, 5 and 6).
Regarding claim 5, Reference D1 discloses 16the nonimaging light guide comprises a 17recess, and the light source is located within the recess (figures 3, 5 and 6).
Regarding claim 6, Reference D1 discloses19 the recess is larger than the light source 20such that a gap is defined between the light source and the nonimaging light guide (figures 3, 5 and 6).
Regarding claim 7, Reference D1 discloses 22the light source comprises one or more 23LEDs (paragraph 0023).  
Regarding claim 9, Reference D1 discloses 28the battery comprises a lithium iron 29phosphate battery (paragraph 0054).
Regarding claim 16, Reference D1 discloses13 the illumination device comprises a switch [160] (figure 3, paragraph 0022).  

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reference D3 WO 2013/000812 A1.
See International Searching Authority, Form PCT/ISA/237.
Regarding claim 18, Reference D3 discloses a22 method of manufacturing an illumination device [1] comprising a housing [including 3, 5, 6] and a light 23source [2], the method comprising integrally forming a nonimaging light guide [4, 7] in the 24housing (figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference D1 US 2015/0300580 A1 in view of Oakley, JR. US 2012/0133321 A1.
Regarding claim 8, Reference D1 discloses the solar panel but does not disclose the 25 solar panel is a polycrystalline or 26monocrystalline solar photovoltaic panel.  
Oakley, JR. US 2012/0133321 A1 teaches monocrystalline solar photovoltaic panel (figure 1, paragraph 0036). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the solar panel of Reference D1 with monocrystalline solar photovoltaic panel as taught by Oakley, JR. for purpose of providing an advantageous way of designing to be highly photoefficient.

Claims 10-13 and 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference D1 US 2015/0300580 A1 in view of Reference D3 WO 2013/000812 A1.
Regarding claim 10, Reference D1 discloses 31the illumination device [figure 3] comprises a casing 32and the nonimaging light guide (figures 1-6), but does not disclose the nonimaging light guide is integrally formed with the casing.  
Reference D3 teaches the nonimaging light guide [4, 7] is integrally formed with the casing [5] (figure 2).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the illumination device of Reference D1 with the nonimaging light guide being integrally formed with the casing as taught by Reference D3 for purpose of providing an advantageous way of assembly the illumination device.
Regarding claim 11, Reference D1 discloses 34the casing comprises a front casing 35portion [at 140] and a rear casing portion [at 150] (figures 1 and 3).
Regarding claim 12, Reference D1 discloses, 11the front casing portion is at least partially 2transparent (figure 6).
Regarding claim 13, the combination of Reference D1 and Reference D3 discloses 4the nonimaging light guide is integrally 5formed with the front casing portion.  
Regarding claim 15, Reference D1 discloses10 the casing and/or the nonimaging light 11guide comprises ABS and/or polycarbonate (paragraph 0045).
Regarding claim 17, Reference D1 discloses the illumination device including 15a casing having a front casing portion 16and a rear casing portion, the nonimaging light guide being formed with 17the front casing portion and having a shape including two conical frusta, and wherein 18the nonimaging light guide further comprises a recess in which the light source is 19located, the recess being larger than the light source such that a gap is defined 20therebetween (figures 1-6); and in combination with Reference D3, which teaches an illumination device [1] having the nonimaging light guide [4, 7] is integrally formed with 17the front casing portion [5] (figure 2).
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
The applicant recites that the term "nonimaging light guide" is a term of art in the field of optics, and is therefore well understood by those of ordinary skill in the art to mean a light guide that optimizes radiative transfer from a source to an object or surface without forming an image of the source. This is in contrast to typical optical arrangements in which an image (real or imaginary) is formed. 
Also, in the applicant's specification page 8, lines 2-5, which explains that the use of a nonimaging light guide has the advantage of collimating light from the light source but without projecting a specular image of the light source onto the subject of the illumination. 
The applicant argues that Sharrah (Reference D1, U.S. Patent Application Publication No. 2015/0300580) clearly fails to disclose a nonimaging light guide as recited in independent claims 1 and 19. The alleged nonimaging light guide of Sharrah (i.e., optical element 200) is not described (either expressly or implicitly) as optimizing radiative transfer from a source to an object or surface without forming an image of the source, and therefore cannot reasonably be interpreted as disclosing a nonimaging light guide. The applicant further respectfully submits that Sharrah also fails to disclose or suggest that the optical element 200 collimates light emitted by a light source as recited in both independent claims 1 and 19. 
The examiner disagrees because Sharrah, paragraph 0029, recites that light produced by LED 176 enters optical element 200 through the rearward end 230 thereof, is essentially totally internally reflected therein to form a highly collimated beam of light, and exits optical element 200 at the flat forward exit surface 220 thereof. Thus, the totally internally reflective (TIR) optical element 200 serves to redirect the rays of light emitted by LED 176, which are emitted therefrom substantially radially into a substantially hemispherical volume, into substantially parallel rays of light defining a highly collimated beam of light that exits forward surface 220 of optical element substantially parallel to the central axis, e.g., the axis of optical symmetry, thereof.
In view of that, Sharrah discloses a light guide (optical element 200) producing nonimaging of the light source (LED 176), thus Sharrah discloses a nonimaging light guide (figures 4 and 6B). As a result, independent claims 1 and 19, and their dependent claims are unpatentable.
The applicant respectfully submits that independent claim 18 is patentable over Wimbert (International Published Patent Application No. WO 2013/000812) for similar reasons as those discussed above with respect to the anticipation rejection of independent claims 1 and 19 in view of Sharrah. The applicant recites that the Office Action urges that the collimator optics 4 and structure 7 of Wimbert disclose the claimed nonimaging light guide. However, as with Sharrah, nothing in Wimbert describes or suggests these elements as optimizing radiative transfer from a source to an object or surface without forming an image of the source. As a result, these elements of Wimbert cannot reasonably be interpreted as disclosing a nonimaging light source as recited in independent claim 18. 
The examiner disagrees because the collimator optics 4 and structure 7 of Wimbert (see figure 2, appear to be a generally 11frustoconical in shape) disclose substantially parallel rays of light defining a highly collimated beam of light, thus disclose a nonimaging light guide. As a result, independent claim 18 is unpatentable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO Q TRUONG/Primary Examiner, Art Unit 2875